DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-64, 66, 67, 73-75, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US 2013/0324868) in view of Wolff et al. (US 6230052).
Regarding claims 62 and 78, Kaib et al. discloses one or more neural interfacing elements comprising a transducer in signaling contact with a superior cervical ganglion (SCG) of the subject, each positioned to apply a signal to the SCG of the subject (e.g. [0038] stimulating electrodes may be placed on the neck in locations such that, when activated, cause stimulation current to flow across the SCG (current flow is signaling contact)); and a controller operably coupled to the one or more 
Kaib et al. discloses the claimed invention except for the controller configured to increase at least one of the saliva production from the baseline and the anti-inflammatory peptide in the saliva from the baseline by controlling the signal to be applied by each of the one or more neural interfacing elements, and the baseline being a value of a parameter prior to an application of the signal.   Wolff et al. teaches that it is known to use the controller configured to increase at least one of the saliva production from the baseline and the anti-inflammatory peptide in the saliva from the baseline by controlling the signal to be applied by each of the one or more neural interfacing elements, and the baseline being a value of a parameter prior to an application of the signal as set forth in Col 1, lines 7-10 (e.g. stimulating salivation by application of electrical energy), Col 1, line 66 - Col 2, line 4 (e.g. innervation of submandibular glands…sympathetic innervation arises from the superior cervical ganglion and reaches the glands), and Col. 10 lines 19-20 (e.g. electrical stimulation thereof results in increased salivation – necessitating a change in parameter produced with the electrical stimulation relative to before the application of the signal) to stimulate salivation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kaib et al., with the controller configured to increase at least one of the saliva production from the baseline and the anti-inflammatory peptide in the saliva from the baseline by controlling the signal to be applied by each of the one or more neural interfacing elements and the baseline being a value of a parameter prior to an application of the signal as taught by Wolff et al., since such a modification would provide the predictable results of stimulating salivation.
Regarding claims 63, 64, and 79, Kaib et al. discloses the claimed invention except for wherein the increase in at least one of the saliva production from the baseline and the anti-inflammatory peptide 
Regarding claim 66, Kaib et al. discloses the claimed invention except for wherein the signal selectively stimulates neural activity in a neuron innervating at least one of salivary glands.   Wolff et al. teaches that it is known to use wherein the signal selectively stimulates neural activity in neuron innervating at least one of salivary glands as set forth in Col 1, lines 9-13 (e.g. application of electrical energy to nerves to stimulate the salivary glands) to produce salivation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kaib et al., with wherein the signal selectively stimulates neural activity in neuron innervating at least one of salivary glands as taught by Wolff et al., since such a modification would provide the predictable results of producing salivation.
Regarding claim 67, Kaib et al. discloses the claimed invention except for wherein the increase in at least one of the saliva production from the baseline and the anti-inflammatory peptide in the saliva from the baseline comprises one or more of: an increase in saliva volume; an increase in saliva secretion from the salivary glands; an increase in saliva secretion from submandibular glands; a 
Regarding claim 73, Kaib et al. discloses the claimed invention except for a saliva substitute or saliva stimulant.   Wolff et al. teaches that it is known to use a saliva substitute or saliva stimulant as set forth in Col 6 lines 60-65 to provide treatment for low saliva.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kaib et al., with a saliva substitute or saliva stimulant as taught by Wolff et al., since such a modification would provide the predictable results of treatment for low saliva.
Regarding claims 74 and 75, Kaib et al. discloses wherein the stimulation in neural activity is temporary (e.g. [0057] after completing the notification, the event manger 114 may initiate a treatment protocol, which may result in a therapeutic shock or which may be aborted where an abnormality resolves; and [0094] act 412, the event manager terminates the process 400) and an interface for receiving control input from the subject, wherein the controller is configured to apply the signal based on the control input (e.g. [0046] a user interface 108; [0050] patient interaction .
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. and Wolff et al., as applied above, in view of Rezai et al. (US 2015/0251008).
Regarding claim 65, the modified Kaib et al. discloses the claimed invention except for wherein the one or more neural interfacing elements is further positioned to apply a signal to at least one of a preganglionic and a postganglionic neuron of the SCG.   Rezai et al. teaches that it is known to use wherein the one or more neural interfacing elements is further positioned to apply a signal to at least one of a preganglionic and a postganglionic neuron of the SCG as set forth in [0084] (e.g. target sites innervated by electrical communication can include pre-ganglionic fibers and postganglionic fibers) to innervate nervous tissues of the autonomic nervous system.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kaib et al., with wherein the one or more neural interfacing elements is further positioned to apply a signal to at least one of a preganglionic and a postganglionic neuron of the SCG as taught by Rezai et al., since such a modification would provide the predictable results of innervating nervous tissues of the autonomic nervous system.
Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. and Wolff et al., as applied above, in view of Goldstein et al. (US 8326412).
Regarding claim 68, the modified Kaib et al. discloses the claimed invention except for wherein one or more physiological parameters in the subject is detected and wherein the signal is applied only when a detected one or more physiological parameter meets or exceeds a respective threshold value, each of the one or more physiological parameters has a respective threshold value. Goldstein et al. teaches that it is known wherein one or more physiological parameters in the subject is detected and wherein the signal is applied only when a detected one or more physiological 
Regarding claim 69, the modified Kaib et al. discloses the claimed invention except for the wherein the one or more detected physiological parameters is selected from apparatusic sympathetic tone; salivary volume; total protein/peptide concentration of saliva; anti-inflammatory protein/peptide concentration of saliva; secretion from salivary glands; and secretion from submandibular glands.   Goldstein et al. teaches that it is known wherein the one or more detected physiological parameters is selected from salivary volume or secretion from salivary glands as set forth in Col 8, lines 41-62 (e.g. in response to the detection of a side effect) to optimize adjustment of the therapy based on the user’s condition.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kaib et al., with wherein the one or more detected physiological parameters is selected from salivary volume or .
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. and Wolff et al., as applied above, in view of Kroll (US 6937896).
Regarding claim 70, the modified Kaib et al. discloses the claimed invention except for the wherein the one or more neural interference elements comprises two or more neural interference elements bilaterally positioned to apply a signal to a left superior cervical ganglion (SCG) and a right superior cervical ganglion (SCG).   Kroll teaches that it is known to apply a signal to a left superior cervical ganglion (SCG) and a right superior cervical ganglion (SCG) as set forth in Col 18, lines 12-15 (e.g. stimulation of the right superior cervical ganglion to cause stimulation of sympathetic branches) and Col 20, lines 33-43 (e.g. stimulation of the left superior cervical ganglion will cause activation of nerves in the superficial part of the epicardial plexus) to activate sympathetic branches from either side for increased efficacy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kaib et al., with applying a signal to a left superior cervical ganglion (SCG) and a right superior cervical ganglion (SCG) as taught by Kroll, since such a modification would provide the predictable results of activating sympathetic branches from either side for increased efficacy.
Claims 71, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. and Wolff et al., as applied above, in view of Rezai et al. (US 2008/0208305), referred to herein as Rezai ‘305.
Regarding claim 71, the modified Kaib et al. discloses the claimed invention except for wherein at least the one or more neural interfacing elements are implantable around the SCG.   Rezai ‘305 teaches that it is known wherein at least the one or more neural interfacing elements are implantable around the SCG as set forth in Claim 1 (e.g. the electrode positioned substantially 
Regarding claim 76, the modified Kaib et al. discloses wherein a respective neural interface element of the one or more interfacing elements and the controller is mounted in a housing of a neural modulation device, the neural modulation device further comprises a communication interface configured to communicate externally from the subject (e.g. Fig 1, [0046] sensor and therapy delivery (neural) interfaces 112 and 102 in medical device controller 100, communication network interface 106; [0068] communicate with specialized devices using wireless technologies such as radio frequency; [0072] controller 100 to communicate with an external entity; and [0011] notifying an external entity - e.g. the patient, a bystander, a caregiver, a medical professional, or another computer system).
Regarding claim 77, the modified Kaib et al. discloses wherein the controller is configured to apply the signal based on a control signal received by the communication interface (e.g. [0059] allow external entities to modify the parameters and thereby configure the behavior of the components).
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. and Wolff et al., as applied above, in view of Pless et al. (US 2014/0155956).
Regarding claim 72, the modified Kaib et al. discloses the claimed invention except for wherein the controller is implantable. Pless et al. teaches that it is known to use wherein the controller is .
Response to Arguments
Applicant's arguments filed 12/02/20 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that there is no mention of "saliva" in Kaib, Examiner agrees, and notes that saliva is discussed in Wolff.
Regarding Applicant’s argument that “a description of human anatomy does not teach the claimed invention”, Examiner notes that Wolff is not only describing the human anatomy, it is being used to direct Applicant to a well-known relationship that would make obvious the stimulation of saliva with the invention of Kaib.
Regarding Applicant’s argument that “Wolff et al. does not teach any connection between stimulating the SCG and increasing the production of saliva”, Examiner notes that Wolff teaches parasympathetic and sympathetic stimulation induces saliva secretion. Wolff also teaches that sympathetic innervation arises from the SCG, implying stimulating the SCG would result in sympathetic innervation, therefore indicating that sympathetic stimulation is a connection between the SCG and saliva.
Regarding Applicant’s argument that “rather than targeting any nerve within the parasympathetic and sympathetic systems, Wolff et al. is related to a targeted approach of stimulating a neurally sensitive location of the oral or perioral tissue, which are nerves downstream of the SCG. The SCG is not in the mouth. Therefore, Wolff et al. teaches a more limited approach...it would not be obvious to select the SCG to try rather than nerves closer to the glands”, Examiner notes that Wolff is not being referenced for stimulating the SCG, as that is provided by Kaib. Wolff is used to indicate that there is a relationship between the SCG and saliva production, therefore Kaib would be motivated by Wolff to induce salivation through stimulating of the SCG, as the connection is provided by Wolff.
Regarding Applicant’s argument that “the FOA does not provide any factual basis for [a modification would provide predictable results of stimulating salivation], that increasing salivation is predictable from stimulating the SCG, and the references do not provide any evidence that such modification would have the alleged predictable results…"both the suggestion and the expectation of success must be founded in the prior art, not in the applicant's disclosure", Examiner notes that Wolff teaches in Col 2, lines 3-4 that "sympathetic innervation arises from the superior cervical ganglion", and lines 46-47 that "the sympathetic system mainly regulates the protein (e.g. amylase) secretion [of saliva]". Wolff further teaches in Col 3, lines 11-14 – "Myoepithelial cell contraction, which contributes significantly to saliva secretion, is induced by parasympathetic and sympathetic stimulation", as further evidence that sympathetic stimulation (indicated previously to arise from the SCG) induces Myoepithelial cell contraction and therefore saliva secretion. Therefore, it is predictable, and thus an expectation of success, that stimulating the SCG would induce saliva secretion.
Regarding Applicant’s argument that “Wolff does not provide an enabling disclosure for the stimulation of the SCG to increase the saliva, e.g. Wolff does not teach how to stimulate the SCG using its implanted device to increase the saliva”, Examiner notes that Kaib teaches stimulating the 
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 63-79 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792